The opinion of the court was delivered by
Buchanan', J.
It is the opinion of the court, that the relief prayed for in the bill of complaint in this case, is a matter not properly cognizable in a court of chancery, and that that court had no jurisdiction further than to compel the discovery which forms one of the objects of the bill; which being obtained, the complainants ought to be left to' their remedy at law. And therefore, without inquiring into the correct interpretation of the letters, which are alleged to have been written to the defendants by one of the' *54complainants, or expressing any opinion as to their legal effect and operation, in which them would- be no propriety, being a subject proper for the consideration of another tribunal, the decree of the chancellor is affirmed.
DEGREE AIEIRMED.